

Exhibit 10.16


 
Notice of Grant of Restricted Stock
Employee
 
Eclipsys Corporation
ID: 65-0632092
 
 
[name of recipient]
[address of recipient]
 
Grant Number: ______________________
Plan: 2005 Stock Incentive Plan
Employee ID: ______________________
 
 
Effective ___________ (the “Grant Date”), you have been granted the right to
purchase, at a price of $0.01 per share, [No. of shares] shares (the “Shares”)
of common stock of Eclipsys Corporation (the "Company"). You must pay the
aggregate purchase price for the Shares to the Company by cash, check or other
method acceptable to the Company within 30 days of the date of this Notice or
the Company may cancel the grant.
 
This notice is a “Grant Notice” as described in the Restricted Stock Agreement
between you and the Company (the “Agreement”). This grant is made under, and
this grant and the Shares are subject to and governed by the terms and
conditions of, this notice, the Agreement including the restrictions on transfer
set forth therein, the Company's 2005 Stock Incentive Plan (the “Plan”), and any
other applicable written agreement between you and the Company. By your
acceptance and payment for the Shares, you agree to such terms and conditions
and confirm that your receipt of and payment for the Shares is voluntary.
 
For purposes of this Notice, (i) “Vesting Date” means each June 1 and December
1; and (ii) a complete calendar month will begin on the first day of each
calendar month and end on the last day of that calendar month. Subject to the
Agreement, on the Vesting Date that is on or immediately following the first
anniversary of the Grant Date (the “First Vesting Date”), there shall vest a
number of the Shares equal to the sum of (A) 20% of the total number of Shares
and (B) a number of Shares equal to the product of 1.667% of the total number of
Shares and the number of complete calendar months, if any, elapsed during the
period beginning on the first anniversary of the Grant Date and ending on the
First Vesting Date. On each of the eight Vesting Dates next succeeding the First
Vesting Date, there shall vest an additional number of Shares equal to 10% of
the total number of Shares, except that the number of Shares vesting on the last
of such eight succeeding Vesting Dates will be less than 10% of the total number
of Shares if and to the extent that the number of Shares Vesting on the First
Vesting Date exceeded 20% of the total number of Shares.
 
Unless otherwise provided in the Agreement or in another written agreement
between you and the Company, (i) no Shares will vest before the First Vesting
Date; (ii) vesting of Shares will occur only on Vesting Dates, without any
ratable vesting for periods of time between Vesting Dates; (iii) any termination
of your employment for any reason or no reason will result in cessation of
vesting, cancellation of this grant, and forfeiture to the Company of any Shares
not vested at the time your employment terminates (unless you are then or are
becoming a member of the Board of Directors of the Company); and (iv)
notwithstanding the foregoing, vesting will be suspended during the portion of
any leave of absence (LOA) you have in excess of 180 days, and if you return to
work following such a LOA, any Vesting Dates that passed during the suspension
of vesting will be added to the end of the original vesting schedule, with
vesting on each such additional Vesting Date in the amount of shares not vested
on the corresponding Vesting Date during the period of the suspension,
contingent upon your continued employment.
 
As a condition to vesting of any Shares, you must enter into the Eclipsys
Proprietary Interest Protection Agreement, in the standard form generally used
for all new employees who live in your state of residence. If you breach in any
material respect the Proprietary Interest Protection Agreement between you and
the Company, or any other contract between you and the Company, or your common
law duty of confidentiality or trade secret protection, and you fail to cure
that breach in full within ten days of notice and demand for cure by the
Company, then such breach shall entitle the Company, in its discretion and in
addition to any other legal or equitable remedies available to it, to do any or
all of the following: (1) repurchase from you any shares of Restricted Stock
still owned by you, whether or not vested, at the price of $.01 per share,
whereupon any rights you might otherwise have to such repurchased shares of
Restricted Stock will cease; (2) require you to disgorge to the Company the
income you earned from any Restricted Stock that you transferred at any time
from 12 months before such breach until 30 days after the Company learned of
such breach, and for this purpose net income means the sales price less $.01 per
share less applicable income taxes you paid in connection with such shares;
and/or (3) obtain injunctive relief or other similar remedy in any court with
appropriate jurisdiction in order to specifically enforce the provisions hereof.
The Company may suspend any vesting or transfer of Restricted Stock pending cure
of any such breach.
 
For purposes of this grant and the Shares, the definition of “Good Reason” under
the Plan shall be as follows, notwithstanding any Plan provision to the
contrary: “Good Reason” shall mean any significant diminution in the
Participant’s responsibilities from and after such Reorganization Event or
Change in Control Event, as the case may be, or any reduction in the annual cash
compensation (base salary plus target bonus) payable to the Participant from and
after such Reorganization Event or Change in Control Event, as the case may be.
 
The Prospectus for the Plan, the Plan document and the Company’s Annual Report
on Form 10-K, and other filings made by the Company with the Securities and
Exchange Commission are available for your review on the Company’s internal
employee web site. You may also obtain paper copies of these documents upon
request to the Company’s HR department.
 
No representations or promises are made regarding the duration of your
employment or service, vesting of the Shares, the value of the Company's stock
or this grant, or the Company's prospects. The Company provides no advice
regarding tax consequences or your handling of the Shares; you agree to rely
only upon your own personal advisors. 
 
 
ECLIPSYS CORPORATION
 
By:      
Name & Title


